Citation Nr: 0512445	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  04-02 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for the 
residuals of a head injury (claimed as temporomandibular 
joint syndrome, with manifestations of neck pain and 
dizziness), and if so, whether entitlement to service 
connection is warranted for this disorder.

2.  Entitlement to service connection for the residuals of a 
bilateral knee injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to April 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, which denied the benefits 
sought on appeal.

The Board notes that at a December 2004 Travel Board Hearing, 
the veteran's representative requested that two of the claims 
adjudicated by the RO below in connection with this appeal, 
namely: (1) whether new and material evidence has been 
received to reopen a claim for service connection for the 
residuals of an injury to the temples and (2) service 
connection for the residuals of a jaw injury, be amended to 
proceed as one claim for entitlement to service connection, 
as the two claims really concern one current disorder as 
related to a head injury that occurred in service.  The 
undersigned agreed to this request at the hearing, and so the 
issues on appeal will be addressed herein as recharacterized 
on the title page of this decision.  38 C.F.R. § 19.35 
(2004).

Furthermore, the record reveals that the veteran's 
representative recently submitted a new statement one of the 
veteran's treating physicians, which appears to raise an 
additional claim for entitlement to service connection.  In a 
December 2004 report,  H.H.B., D.C., states that in his 
opinion, the veteran has post-traumatic stress disorder as 
related to the events of his active service.  As this issue 
has not yet been adjudicated by the Agency of Original 
Jurisdiction (the RO), the Board refers it to the RO for all 
appropriate action.  See 38 C.F.R. § 20.200 (2004).




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  An unappealed June 1947 rating decision denied 
entitlement to service connection for the residuals of a head 
injury (then claimed as an injury to the temples).  

3.  Evidence associated with the claims file since the June 
1947 rating decision is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and presents a 
reasonable possibility of substantiating the claim for the 
residuals of a head injury.

4.  Credible evidence of record indicates that during his 
period of active service, the veteran was attacked by the 
enemy.

5.  Competent and uncontradicted medical evidence of record 
establishes that the residuals of a head injury, now claimed 
as temporomandibular joint syndrome with manifestations of 
neck pain and dizziness, are etiologically related to the 
veteran's active service.

6.  There is no competent medical evidence of record to 
indicate that the veteran has any currently diagnosed 
residuals of a bilateral knee injury, or to suggest that such 
residuals are etiologically related to his active service.    




CONCLUSIONS OF LAW

1.  The June 1947 rating decision that denied entitlement to 
service connection for the residuals of a head injury 
(claimed as an injury to the temples) is final.  
38 U.S.C. § 709 (West 1946); Veterans Regulation No. 2(a), 
Part II, Par. III; Department of Veterans Affairs Regulation 
1008 (1936) [38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2004)].

2.  Evidence associated with the claims file since the June 
1947 rating decision is new and material, and the 
requirements to reopen the claim for entitlement to service 
connection for the residuals of a head injury have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  The appellant is a veteran of combat.  38 U.S.C.A. 
§§ 101(8), (12) (West 2002); 38 C.F.R. § 3.2(d) (2004); 
VAOPGCPREC 12-99.  

4.  The residuals of a head injury, claimed as 
temporomandibular joint syndrome with manifestations of neck 
pain and dizziness, were incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(d) (2004).

5.  The residuals of a bilateral knee injury were not 
incurred in active service.  38 U.S.C.A. §§ 1110, 1154(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA, now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations are applicable to the 
claims now before the Board.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board's decision herein constitutes a complete grant of 
all benefits sought on appeal with respect to the matters of 
whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for the 
residuals of a head injury and whether service connection for 
this disorder is warranted.  As such, no further action is 
required to comply with the VCAA and its implementing 
regulations at this time for these two issues.

Moreover, for the reasons noted below, the Board finds that 
VA has strictly complied with the notification and assistance 
provisions of the VCAA as to the remaining claim on appeal - 
entitlement to service connection for the residuals of a 
bilateral knee injury - such that the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005); 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II), the Court found that the VCAA requires VA to 
provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and that, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).  Further, the Court clarified that VA's 
regulations implementing the amended section 5103(a) apply to 
cases pending before VA on November 9, 2000, even if the RO 
decision was issued before that date, and that, where notice 
was not mandated at the time of the initial RO decision, it 
was not error to provide remedial notice after such initial 
decision.  See Pelegrini II at 120-123.

Recently, in Mayfield v. Nicholson, No. 02-1077 (April 14, 
2005), the Court defined the application of the prejudicial 
error rule as provided at 38 U.S.C.A. § 7261(b) (West 2002) 
to the VCAA's duty to notify under 38 U.S.C.A. § 5103(a).  
The Court held that in this context, an appellant generally 
must first identify, with considerable specificity, an error, 
in terms of how a notice was defective and what evidence the 
appellant would have provided or requested the Secretary of 
VA (Secretary) to obtain had the Secretary fulfilled his 
notice obligations under the law.  The Court held that an 
appellant must indicate with considerable specificity as to 
how the lack of that notice and evidence affected the 
essential fairness of the adjudication in his case.  The 
Court stated that after the appellant meets the burden of 
going forward with a plausible showing of prejudice, the 
Secretary must demonstrate a lack of prejudice by persuading 
the Court that the purpose of the notice required by the VCAA 
was not frustrated, by showing, e.g., that: (1) any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it; (2) 
a reasonable person could be expected to understand from the 
notice provided what was needed; or (3) a benefit could not 
possibly have been awarded as a matter of law.  The Court 
also noted that if such an error is determined to exist and 
be of the type that has the "natural effect" of producing 
prejudice, an appellant need not plead prejudice at all, and 
it is instead the Secretary's burden in the first instance to 
demonstrate a lack of prejudice in terms of the essential 
fairness of the adjudication.  

The Court in Mayfield also addressed the specific application 
of the prejudicial error rule to each of the four elements of 
required VCAA notice under 38 U.S.C.A. § 5103(a).  As to 
element (1) - what information and evidence is necessary to 
substantiate the claim - the Court stated that an appellant 
is not required to make a plausible showing of prejudice 
resulting from any error regarding this notice requirement, 
in that the natural effect of such an asserted error would 
constitute a failure to provide a key element of what it 
takes to substantiate a claim, and therefore is one that has 
the natural effect of producing prejudice, so that the burden 
is on the Secretary to demonstrate that there was clearly no 
prejudice to the appellant based on any failure to give 
notice as to this element.

As to notice elements (2) and (3) - who should provide what 
information and evidence for the claim - the Mayfield Court 
found that an appellant's assertion of error with respect to 
either of these elements, by itself, does not have the 
natural effect of producing prejudice because such an 
asserted error did not preclude the appellant from 
effectively participating in the processing of his claim.  
The Court stated that prejudice can arise from such an 
asserted error only if the appellant failed to submit 
evidence because he was not advised to do so, or if the 
Secretary failed to seek to obtain evidence that should have 
been obtained.  

As to notice element (4) - that VA must request that a 
claimant provide any evidence in his possession that pertains 
to the claim - the Court in Mayfield stated  that a complying 
notice need not necessarily use the exact language of the 
regulation, so long as it properly conveys to a claimant the 
essence of the regulation, and any error with regard to the 
specificity of such language does not have the natural effect 
of producing prejudice.  The Court then indicated that such 
prejudice would exist only if the claimant had evidence in 
his possession - not previously submitted - that is of the 
type that should be considered by the Secretary in assessing 
the claim.  

Finally, as to the timing of VCAA notice under 38 U.S.C.A. 
§ 5103(a), as addressed by the Court previously in Pelegrini 
II, the Court stated in Mayfield that this type of error does 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled to it as well.  Moreover, 
the Court specifically held that a timing-of-notice error may 
be sufficiently remedied and cured by the subsequent 
provision of adequate notice, such that the claimant is 
thereafter provided with a meaningful opportunity to 
participate effectively in the processing of his claim.

Accordingly, with respect to this appeal, after the veteran 
filed his claim for service connection for the residuals of a 
bilateral knee injury in February 2003, the RO transmitted a 
VCAA notice letter to him in March 2003.  The Board finds 
that this letter adequately advised the veteran of VA's 
duties to notify and assist him in substantiating his claim 
under the VCAA, and also advised him of the delegation of 
responsibility between VA and the veteran in obtaining 
information and evidence in support of his claim.

Specifically, the March 2003 VCAA letter told the veteran 
that in order to establish entitlement to service connection 
for his claimed disorder, the evidence must show: (1) an 
injury in service or a disease that began in or was made 
worse during service, or an event in service causing injury 
or disease; (2) a current physical or mental disability; and 
(3) a relationship between the current disability and the 
injury or disease in service.  In conjunction with each of 
the three elements, the RO provided additional information 
concerning the type of evidence that was required to support 
each element, what steps it would take to obtain this 
evidence, and what evidence the veteran should provide for 
his claim.  

In the March 2003 VCAA letter, the RO advised the veteran 
that VA must make reasonable efforts to help him get evidence 
necessary to support his claim, and that the RO would help 
him get such documents as medical records, employment 
records, or records from other Federal agencies.  The RO 
stated that the veteran must provide enough information about 
these records so that it would be able to request them from 
the person or agency that has the records.  The RO also 
notified the veteran that it was still his responsibility, 
however, to support his claim with appropriate evidence.  The 
RO further indicated that it would assist the veteran by 
providing a medical examination or getting a medical opinion, 
if it decided that such information was necessary to make a 
decision on his claim.  

The RO also told the veteran in March 2003 that it needed 
certain information or evidence from him, namely information 
for any person or agency holding records that might support 
his claim.  The RO also informed the veteran that he should 
tell the RO about any additional information or evidence that 
he wanted the RO to obtain for him, and indicated that he 
should send in any evidence in his possession that the RO 
needed for his claim.  The RO told him that it had already 
gathered certain evidence in support of his claim, including 
his service discharge documentation.
 
The RO then denied service connection for the residuals of a 
bilateral knee injury in an April 2003 rating decision.  This 
decision listed all evidence considered in support of the 
claim, including the veteran's service records and an April 
2003 VA outpatient treatment record.  The RO then again noted 
the applicable law pertaining to service connection for the 
veteran's claimed disorder, and told him that there was no 
medical evidence of record to establish that he had a 
bilateral knee problem, or that one developed in or as the 
result of his active service.  The RO advised that in light 
of the lack of any pertinent medical evidence in support of 
the claim, service connection had to be be denied.  

Then, in a statement of the case (SOC) issued in December 
2003, the RO again informed the veteran of the information 
and evidence needed to substantiate his claim, in more 
detail.  See 38 U.S.C.A. §§ 5102, 5103.  The RO also provided 
the text of several VA regulations pertinent to the claim, 
including: 38 C.F.R. § 3.102 (reasonable doubt); 38 C.F.R. 
§ 3.159 (VA assistance in developing claims); 38 C.F.R. 
§ 3.303 (principles relating to service connection); 
38 C.F.R. § 3.304 (direct service connection in wartime and 
peacetime); 38 C.F.R. § 3.307 (presumptive conditions); and 
38 C.F.R. § 3.309(a) (specific diseases subject to 
presumptive service connection).  38 C.F.R. Part 3 (2004).  
The RO reiterated the reasons for which the claim remained 
denied, reviewed all evidence it had considered in denying 
the claim (including a March 2003 letter from a private 
medical practitioner, an April 2003 letter from the veteran's 
treating VA physician, and a December 2003 VA outpatient 
treatment record), and again identified the evidence still 
needed to substantiate the claim.  Specifically, the RO told 
the veteran that even in light of his report that during 
active service, he was involved in an accident that caused 
injury to his knees, without any medical evidence of current 
and ongoing residuals of such an injury, the claim could not 
be service-connected.  The RO reiterated that there was no 
information contained in the record to constitute medical 
evidence of a current knee disorder.

Additionally, in February 2004, the RO sent the veteran an 
updated VCAA letter, which further advised the veteran to be 
sure to inform the RO, after review of this correspondence, 
as to any other evidence or information that he believed 
would support his claim.  This letter also provided the 
veteran with a list of all information and evidence currently 
of record in support of the claim, and then reiterated the 
information previously provided to him in the original March 
2003 VCAA letter (concerning the duties and obligations of 
the VA and the veteran with respect to obtaining evidence in 
support of his claim for service connection).

Thereafter, the veteran was afforded a Travel Board Hearing 
in December 2004, and the transcript of his testimony is now 
associated with the claims file.  

In a January 2005 letter, the RO advised the veteran that his 
claim was ready for transfer to the Board for its evaluation.  
The RO then explained to the veteran as to how he could still 
submit additional evidence for his claim, if he so desired.

The above shows that, throughout the appeal, the veteran was 
notified as to the legal criteria governing his claim, the 
evidence needed to show entitlement to the benefits sought, 
how VA could and would help him obtain relevant records 
and/or obtain a new examination if needed, and that he was 
ultimately responsible for providing evidence in support of 
his claim.  VA also asked the veteran to send in any evidence 
he had in support of his claim, consistent with the fourth 
element of Pelegrini II.  Furthermore, the Board finds that 
adequate VCAA notice was either provided to the veteran prior 
to the initial RO determination in this matter, and even if 
not, he did receive sufficient notice with adequate 
subsequent process prior to transfer of his appeal to the 
Board for review.  Moreover, there is no indication of 
prejudicial error in this matter, including the entry of any 
such allegation averred by the veteran in light of purported 
defective/inadequate notice from VA as to this claim.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).

The Board further finds that VA has also made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  38 U.S.C.A.§ 5103A (a), (b) and (c).  The claims 
file now contains the veteran's available service records, 
his identified VA outpatient treatment records dated in April 
2003 and October 2003, letters from his treating VA physician 
dated in April 2003 and December 2004, and March 2003 and 
December 2004 letters from H.H.B., D.C., a private 
practitioner.  (These records were identified and provided in 
relation to all issues currently before the Board on appeal.)   
As well, the record includes the veteran's statements and 
hearing testimony, and also statements and argument provided 
by his representative.

The Board recognizes that in March 2003, the veteran provided 
a medical release form to the RO, so that it could obtain his 
private treatment reports from H.H.B., D.C, identified by the 
veteran on the form as pertaining to treatment from 1989 to 
the present for neck and jaw injuries.  The RO decided not to 
retrieve these records.  The Board finds that, as related to 
the claim for service connection for the residuals of a 
bilateral knee injury only, because the veteran specifically 
indicated that these records did not pertain to knee 
treatment and as the two letters on record from this 
practitioner do not address knee problems, VA's decision not 
to obtain these records was not a violation of its duty to 
assist under the VCAA.  Id.

The Board also understands that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion "when such is necessary" to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i) (2004) (emphasis added).  In this 
case, a VA examination was not provided for this claim.  The 
Board finds, however, that a current VA examination is also 
not indicated at this time.  There is no medical 
documentation whatsover in the claims file as to the presence 
of knee disability in the years following the veteran's 
discharge from active service or currently, and no  
indication that any such current disorder may be related to 
the veteran's (albeit credible) report of an injury to his 
knees in service.  As such, any opinion obtained now would 
necessarily be speculative, based entirely on the veteran's 
own history of symptoms.  See 38 C.F.R. § 3.159(c)(4). 

At this time, it does not appear the veteran has not 
identified any additionally outstanding evidence pertinent to 
his claim.  Under the facts of this case, then, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005) (noting that the rule 
of prejudicial error as governed by 38 U.S.C.A. § 7261(b) and 
applicable to the evaluation of notice provided under 
38 U.S.C.A. § 5103(a) should not permit "automatic" remands 
essentially based upon technicalities); Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994) and Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

Whether New and Material Evidence Has Been Received to Reopen 
the Claim for Service Connection for the Residuals of a Head 
Injury (Claimed as Temporomandibular Joint Syndrome with 
Manifestations of Neck Pain and Dizziness)

There has recently been a regulatory change regarding VA's 
definition of what constitutes "new and material evidence."  
This change applies prospectively to all requests to reopen 
that are made on or after August 29, 2001.  See 66 Fed. Reg. 
45,620-30 (Aug. 29, 2001) [now codified at 38 C.F.R. § 
3.156(a) (2004)].  Because the record indicates that the 
veteran filed his request to reopen this claim after that 
date (in February 2003), this regulatory change is applicable 
here.

This claim (described at the time as service connection for 
an injury to the temples) was last denied in a June 1947 
rating decision.  As the veteran did not appeal this 
determination, it became final.  38 U.S.C. § 709 (West 1946); 
Veterans Regulation No. 2(a), Part II, Par. III; Department 
of Veterans Affairs Regulation 1008 (1936) [38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (2004)].

In February 2004, the veteran filed a request to reopen this 
claim.  In an April 2003 rating decision, the RO declined to 
reopen the claim.  In its December 2003 SOC, however, the RO 
effectively reopened the claim, but denied service connection 
on the merits.  The veteran subsequently and timely appealed 
this matter to the Board.

The Board observes that it must make its own determination as 
to whether any newly received evidence warrants a reopening 
of the veteran's claim.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).  When a claimant seeks 
to reopen a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  When 
determining whether the claim should be reopened, the 
credibility of the newly received evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

New evidence is now defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative or 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

In support of the veteran's request to reopen this claim, now 
described as entitlement to service connection for the 
residuals of a head injury (claimed as temporomandibular 
joint syndrome (TMJ) with manifestations of neck pain and 
dizziness), several new documents, including VA and private 
medical opinions, have been associated with the claims folder 
since the last final rating decision in June 1947.  These 
documents were not available to or evaluated by agency 
decisionmakers in the past.  Accordingly, the Board finds 
these documents to be new evidence.  As noted, however, this 
does not end the inquiry, as the Board must still determine 
whether any of this new evidence is also material.  

To that end, the Board has determined that (at the least) a 
February 2004 report provided by the veteran's treating VA 
physician is material to the claim.  Information contained in 
this report identifies currently diagnosed TMJ and 
lightheadedness, and states that the TMJ is the result of an 
accident in service that was described on an April 1946 
service discharge examination report as an injury to the back 
and temples.  The Board finds that this report constitutes 
material evidence relating to unestablished facts necessary 
to substantiate the claim, namely, the existence of current 
disability, and one that may be etiologically related to 
active service.  The Board also observes that this February 
2004 VA report is not cumulative or redundant of evidence 
previously of record, and certainly raises a reasonable 
possibility of substantiating the claim.  In the prior final 
determination on this matter, the medical evidence of record 
did not include any indication of current disability related 
to an injury in service.  This February 2004 VA report, 
however, provides support for such a finding.  The Board 
therefore finds that new and material evidence has been 
received to support a reopening of the veteran's claim, and 
therefore will proceed below with a review of this matter on 
its merits.  

Service Connection for the Residuals of a Head Injury 
(Claimed as TMJ with Manifestations of Neck Pain and 
Dizziness) and for the Residuals of a Bilateral Knee Injury

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be awarded where the evidence shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has the condition.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (2004).  If there is no evidence of 
a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Combat veterans are afforded additional considerations when 
VA determines entitlement to service connection for a claimed 
disorder or disease.  38 U.S.C.A. § 1154(b) (West 2002) 
provides that in the case of veterans of combat, VA shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  See also 38 C.F.R. § 
3.304(d) (2004).

As a preliminary matter, VA must first determine whether a 
claimant is a veteran of combat in order to further consider 
the application of 38 U.S.C.A. § 1154(b).  VA's Office of 
General Counsel (General Counsel) has held that the 
determination of whether a veteran "engaged in combat with 
the enemy" depends on multiple factors, including the 
requirement that the veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case-by-case basis.  VAOPGCPREC 12-99.  The 
General Counsel's opinion is binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).

If a claimant is found to be a combat veteran, then under 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) and Caluza v. 
Brown, 7 Vet. App. 498 (1995), the correct application 
38 U.S.C.A. § 1154(b) requires a three-step, sequential 
analysis:
 
(1) Has the claimant produced "satisfactory lay or 
other evidence of such injury or disease?"  
"Satisfactory evidence" is defined as "credible 
evidence that would allow a reasonable fact finder to 
conclude that the alleged injury or disease was incurred 
in or aggravated by the veteran's combat service."

(2)  Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such 
service?"  
 
(3) Once these the first two steps are met, the 
Secretary "shall accept" the veteran's evidence as 
"sufficient proof of service connection," even if no 
official record of such incurrence exists, unless the 
government can meet the burden of showing "clear and 
convincing evidence to the contrary."  
 
In Collette, it was expressly held that during the first two 
steps of this sequential analysis, the credibility 
determination must be made as to the veteran's evidence 
standing alone, not weighing the veteran's evidence with 
contrary evidence.  Only in the third step may contrary 
evidence, such as a Report of Medical Examination at 
Separation, be brought into play.  Collette, 82 F.3d at 393.

Notably, while a determination of combat status mandates that 
a veteran's account of in-service events be presumed 
credible, 38 U.S.C.A. § 1154(b) may only be used to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred in or aggravated by 
service, and not to link a claimed disorder from service 
etiologically to a currently diagnosed disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Notably, 
the statute does not establish service connection for a 
combat veteran; it merely aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  There must still, however, be competent 
medical evidence of record tending to show a current 
disability, and a nexus between that disability and the 
described in-service events.  See Gregory v. Brown, 8 Vet. 
App. 563, 567 (1996).  

The veteran desires service connection for the residuals of 
head and knee injuries which he believes are the result of an 
in-service, combat-related accident.  To that end, the 
veteran's service records reveal that he had active duty from 
May 1943 to April 1946, with duty outside of the United 
States from October 1944 to April 1946.  Under pertinent VA 
law, this constitutes active duty during a period of war 
(World War II).  See 38 U.S.C.A. §§ 101(8), (12) (West 2002); 
38 C.F.R. § 3.2(d) (2004).  

The veteran's predominant military occupational specialty 
(MOS) for 31 months of his service was that of a truck driver 
responsible for the transport of personnel, ammunition, and 
equipment, and he was mainly assigned to the 751st Field 
Artillery Battalion, Headquarters Battery.  His records also 
shown an MOS of rifleman for two months (as well as two 
months of Basic Training).  His service discharge report 
reveals, as to battles and campaigns, his participation in 
the campaign in Northern France (GO 33 WD 45 as amended).  
This report lists his decorations and citations as receipt of 
the American Campaign Medal, the EAME 
(European/African/Middle Eastern) Campaign Medal, and the 
World War II Victory Medal; unfortunately, none of the 
veteran's service records include documentation of combat 
such as his receipt of a Combat Action Ribbon, Purple Heart 
Medal, or treatment reports describing an injury sustained 
while under fire.      

At his December 2004 Travel Board Hearing, as well as in his 
statements of record, the veteran relates that in mid-to-late 
1945, he was stationed in Heidelberg, Germany, where he was 
continuing his active duty as a truck driver.  He states that 
on one occasion, he was in his truck, following another 
vehicle, when that vehicle hit a land mine and exploded.  He 
reports that the impact of that explosion caused his knees to 
hit the steering wheel, and then for him to be thrown up into 
his gun mount, where the metal turret from the gun hit his 
helmet, pushed his head "into" his neck, and rendered him 
unconscious.  The veteran relates that he woke up in a 
civilian German hospital, where he received treatment of 
injuries including those to his head and knee for about three 
weeks.  He indicates that German physicians informed him that 
they needed to operate in the area of his temples, because he 
had chipped bone fragments there, and when he refused to 
undergo the operation there, they advised him to be very 
careful in the use of his mouth and jaw, as opening his jaw 
too wide could cause it to lock up.  

At the time of his release from service in April 1946, the 
veteran underwent a medical examination.  This examination 
report indicates injury to the temples in service, but no 
present physical defects.  There is no record of any knee 
injury specifically, and no record of treatment for head 
injuries or knee injuries (or recorded complaints or 
symptoms) in the veteran's available service medical records 
(including, as well, at the time of his entry examination in 
May 1943).  After his release from service, however, the 
veteran did immediately file for service connection for 
residuals of his temple (head) injury in May 1946, which the 
RO denied in May 1946 and then again in June 1947 in light of 
no disability found at the time of his release from service.

The veteran relates that he has had ongoing problems with the 
residuals of his in-service accident since service, to 
include pain and stiffness in his knees, as well as jaw 
problems, neck pain, and dizziness/lightheadedness in 
relation to his head injury.  There is no medical record of 
any knee symptoms, diagnosis, or treatment contained in the 
claims file (past or present), and moreover, at an October 
1955 VA orthopedic examination admittedly conducted for a 
claim for service connection pertaining to his back, clinical 
findings related to manipulation of the veteran's knee joints 
were recorded as normal.  

As to current residuals of the veteran's head injury and the 
likelihood of any relationship to active service, the record 
includes an April 2003 VA outpatient treatment report, April 
2003 opinion letter, and February 2004 opinion letter from 
the veteran's current treating VA physician, as well as two 
statements from a private practitioner, H.H.B., D.C., dated 
in March 2003 and December 2004.  (There is also an October 
2003 VA outpatient treatment report, but it contains no 
information pertaining to current head injury residuals.)  
These five reports, in sum, indicate the veteran's treating 
physicians as having knowledge of the history of his in-
service head injury, in terms similar to those described in 
his statements and testimony of record.  Moreover, the 
reports denote the current presence of TMJ, neck problems, 
and dizziness/lightheadedness.  Additionally, the February 
2004 and December 2004 reports provide opinions from these 
individuals, indicated as based on review and knowledge of 
pertinent service records, relating the veteran's current 
head injury residuals, notably his TMJ with neck problems and 
lightheadedness, to his active service via his reported 
accident.  

The veteran did describe three other in-service incidents 
where bullets hit his helmet while on his head, at unknown 
locations, during his December 2004 Travel Board Hearing.  
The Board notes, however, that in light of little-to-no 
documentation of head or knee injuries in service or at the 
time of his discharge as described above, the pending claims 
for service connection are highly dependent on a finding that 
the veteran was involved in combat at the time of his 1945 
accident in Germany.  To that end, the Board finds the 
veteran's report involving the land mine explosion at that 
time to be highly credible evidence of his coming under enemy 
attack during service, and during wartime.  38 U.S.C.A. 
§§ 101(8)(12); 38 C.F.R. § 3.2(d) (defining the time frame of 
World War II, for VA purposes).  As such, the Board finds 
that the veteran was involved in combat at that time, and 
thus accepts his report as to head and knee injuries 
sustained on that date as credible evidence of the occurrence 
of such injuries, despite the lack of documentation of these 
injuries in detail in his available service medical records.  
(It is possible that the incident in question occurred after 
the end of active hostilities in April 1945.  Nevertheless, 
the landmine explosion is directly traceable to an event of 
combat.)  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
VAOPGCPREC 12-99; Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996); Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, the Board finds that the current opinions and 
reports provided by the veteran's treating VA and private 
medical personnel, as described above, constitute competent 
medical evidence of currently diagnosed head injury 
residuals, with sufficient (and uncontradicted) etiological 
opinions denoting that these residuals are the result of the 
veteran's in-service, combat-related, accident in Germany in 
1945.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996); Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  As 
such, the Board holds that the residuals of a head injury, 
claimed as TMJ with manifestations of neck pain and 
dizziness, now warrant service connection under the law.  See 
38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. §§ 3.303, 3.304(d).  
Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
and in recognition of the aforementioned guiding principles 
and with the application of the benefit of the doubt rule, 
this claim should prevail.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As to the claim for service connection for the residuals of a 
bilateral knee injury, however, the Board notes that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. 
§§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  
And, as relayed above, there is no medical record of any knee 
disorder since service, nor of one that is noted to be 
related to the veteran's in-service combat related accident 
involving his knees in 1945.  The Board is aware of the 
veteran's credible statements that he has had continued knee 
problems since service, and that he currently has symptoms of 
pain and stiffness, but cannot treat any such lay statements 
as competent medical evidence of a currently diagnosed knee 
disorder related to his active service.  See Lathan v. Brown, 
7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992);  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has considered the benefit of the doubt rule for 
this issue, but as the preponderance of the evidence is 
clearly against the claim for service connection for the 
residuals of a bilateral knee disorder, the evidence is not 
in equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Accordingly, this claim must be 
denied under the law.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304(d). 


ORDER

New and material evidence having been received, the appeal to 
reopen the claim for entitlement to service connection for 
the residuals of a head injury (claimed as temporomandibular 
joint syndrome with manifestations of neck pain and 
dizziness) is granted.

Service connection for the residuals of a head injury 
(claimed as temporomandibular joint syndrome with 
manifestations of neck pain and dizziness) is granted.

Service connection for the residuals of a bilateral knee 
injury is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


